Order entered December 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01347-CR

                    JUAN MANUEL PALLARES-RAMIREZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MA13-22517-G

                                             ORDER
       The Court REINSTATES the appeal.
       On November 10, 2015, we denied court reporter Trisha Phillips’s request for an
extension of time to file the reporter’s record and ordered the trial court to make findings. We
ADOPT the findings that: (1) appellant is indigent; (2) there was some confusion in forwarding
appellant’s notice of appeal to the appellate court; and (3) appellant is entitled to proceed without
payment for the reporter’s record.
       We ORDER court reporter Trisha Phillips to file the complete reporter’s record,
including all exhibits admitted into evidence, within THIRTY DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to Trisha Phillips, official court
reporter, County Criminal Court No. 6, and to counsel for all parties.


                                                       /s/    ADA BROWN
                                                              JUSTICE